Order filed, May 05, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00018-CR
                                 ____________

                     QUINCY LEE JOHNSON, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1400858


                                     ORDER

      The reporter’s record in this case was due February 17, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gail Rolen, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM